Exhibit 10.1

 

LETTER AGREEMENT

 

This letter agreement (“Agreement”) is between Proginet Corporation (“Proginet”)
and V-ONE Corporation (“V-One”) and sets forth the terms and conditions pursuant
to which Proginet will (i) acquire certain assets and assume certain liabilities
of V-One in the Chapter 11 bankruptcy case of V-One (the “Sale Transaction”) and
(ii) make certain financing available to V-One in the Chapter 11 bankruptcy case
for the purpose of preserving V-One’s business pending the closing of the sale
to Proginet (the “DIP Financing”).  All references to dollars and financial
terms included herein are in U.S. DOLLARS.

 

Initial Obligations of V-One

 

V-One will, simultaneously with its filing of a Chapter 11 petition with the
United States Bankruptcy Court for the Second Southern District of Maryland (the
“Bankruptcy Case”), file an emergency motion or motions seeking: (i) authority
to borrow monies from Proginet up to the sum of $487,000, or such greater amount
in Proginet’s sole discretion, to fund certain budgeted expenses agreed to by
Proginet in exchange for the granting to Proginet of a first priority security
interest on the intellectual property of V-One, including, without limitation,
on V-One’s trademarks, patents, copyrights, domain names, and source code and
certain other first priority liens and security interests, and which shall be
treated as a super-priority administrative claim; (ii) within five days of the
receipt of an Asset Purchase Agreement from Proginet, and in no event later than
March 25, 2005, authority to sell the assets describe below to Proginet a upon
an expedited basis subject only to higher and better offers (the “Approval
Order”).  In the absence of an Asset Purchase Agreement, the terms expressed in
this letter agreement shall govern the purchase by Proginet of all of the assets
of V-One; (iii) approval of certain buyer protections for the benefit of
Proginet, including, without limitation, (A) a break-up fee equal to 5% of the
purchase price of $2.050 million, which shall be payable to Proginet if Proginet
is not in material default of the terms and conditions of this Agreement and for
whatever reason the sale transaction to Proginet contemplated herein is not
consummated (the “Break-Up”), (B) the repayment in full of the DIP Financing and
the pre-petition secured loan made by Proginet to V-One in the original
principal amount of $63,000 (together with all accrued interest thereon, the
(“Pre-Petition Loan”) upon a Break-Up, (C) and reimbursement of Proginet’s
expenses incurred in connection with the transactions contemplated by this
Agreement (the “Buyer Protections”). The Buyer Protections shall survive
termination of this Agreement.  V-One shall use its best efforts to obtain by
the Bankruptcy Court: (i) entry of an Order approving the Buyer Protections;
(ii) entry of the Approval Order; (iii) entry of the Interim Financing Order;
and (iv) entry of Final Financing Order, as soon as practicable but not later
than the dates set forth below.

 

At the option of Proginet, the parties shall enter into an Asset Purchase
Agreement containing such additional terms and conditions as are customary for a
sale transaction of this nature.

 

1

--------------------------------------------------------------------------------


 

Assets Purchased

 

1.                                       Software: Proginet will acquire the
Software (VPN Software) from V-One including all intellectual property relating
thereto.  The “Software” will be free and clear of any liens, claims, and
encumbrances and will be delivered in source and object code and all related
materials.  There shall be no third-party software embedded, or included, in the
“Software” which requires the payment of licensing fees or royalties.

 

2.                                       Customer Licenses: V-One will transfer
all customer license agreements (free and clear of all liens, claims, and
encumbrances) to Proginet and obtain all assignments where necessary or
required.  V-One represents that all agreements provide for transfer upon
request and such approvals will not be unreasonably withheld, and that all
license agreement requirements have been satisfied.

 

3.                                       Third Party Agreements: Proginet will
identify prior to closing those agreements related to the V-One business,
including, without limitation, those with partners, distributors, OEM partners
or other third party relationships related to the business, which must be
assumed by V-One and assigned to Proginet.

 

4.                                       Trademarks/Patents/Copyrights: V-One
will transfer free and clear of all liens, claims and encumbrances all licenses,
rights, and ownership to all trademarks, patents, copyrights, domain names, Web
names, etc. to Proginet.  Such transfers shall include the assignment of any
past, present or future claims that may be applicable to the transfers
identified herein.

 

5.                                       Title to Assets:  Proginet requires
clean title to all assets.

 

Assumptions of Obligations

 

6.                                       Customer Support: Proginet will assume
responsibility for all existing and future customers upon closing of the Sale
Transaction.  Upon closing of the Sale Transaction, Proginet will assume full
responsibility for all customer related billings, collections, etc. V-One will
through the closing of the Sale Transaction preserve its business, conduct its
business consistent with past practices, preserve its employees, and preserve
and continue to service its customers.

 

7.                                       Agreements: V-One will assume and
assign to Proginet those agreements related to its business, including leases,
equipment maintenance agreements, etc., which are specified by Proginet. 
Proginet shall not be required to assume any obligation relating to any
agreements not specified by it for assumption and assignment.

 

8.                                       Deferred Maintenance: Represents monies
received for future services to be provided. As Proginet will assume full
maintenance support responsibility for the V-One customers upon closing of the
Sale Transaction, any and all unearned maintenance (Deferred Maintenance) shall
be assumed by Proginet.

 

9.                                       Critical Vendor Debt: Proginet through
the DIP Financing will provide funds for, among other things, specified vendors
related to V-One Critical Vendor partners,

 

2

--------------------------------------------------------------------------------


 

including, without limitation, Macrovision and Triple Point, to preserve such
relationships as such relationships are critical to future software sales.  The
amount of DIP Financing and the Pre-Petition Loan provided by Proginet shall be
offset against any determined purchase price in the Sale Transaction.

 

10.           Facility Lease:  V-One will assume and assign to Proginet its
facility lease, provided that Proginet can obtain terms and conditions
acceptable to Proginet in its sole discretion.  V-One shall provide Proginet the
60 days permitted by the Bankruptcy Code within which to either negotiate
acceptable changes to the current facility lease or to locate another facility
to relocate the operations of V-One.

 

Transition/Staff

 

11.           Transition Plan: V-One and Proginet agree to manage the
requirements of the transition plan.  Both parties understand and accept that
satisfaction of the transition plan is a critical and required activity to
consummate the Sale Transaction.

 

The critical components of the transition plan include:

 

a.             Interim approval of the DIP Financing by Proginet to maintain the
operations of V-One no later than March 14, 2005 (the “Interim Financing Order”)
and final approval no later than April 5, 2005 (the “Final Financing Order”),
with time being of the essence.

 

b.             The closing of the Sale Transaction by no later than June 30,
2005, with time being of the essence.

 

c.             Arrangements acceptable to Proginet regarding the current
facility or a new corporate facility acceptable to Proginet.

 

d.             The transfer of customer agreements and customer records and all
of V-One’s intellectual property.

 

e.             The transfer of all other records, equipment etc.

 

f.              The selection by Proginet of employees that will be hired by it
upon closing and the negotiations of arrangements for the hiring of such
employees acceptable to Proginet.

 

12.                                 Staffing: V-One acknowledges and agrees that
it must take appropriate action(s) prior to the transfer of the business to deal
with staffing issues.  The issues must be resolved to properly deal with V-One
staff so that those critical staff necessary for the ongoing business may be
offered positions by Proginet, as Proginet determines appropriate.

 

13.           Hire of Staff: Proginet will be provided the opportunity to
interview and extend offers to V-One employees.  The employees will be hired as
new employees with no prior service and they will be eligible for ALL benefits
offered to other Proginet employees.  Proginet

 

3

--------------------------------------------------------------------------------


 

reserves the right to make offers at compensation levels and on other terms, as
determined by Proginet in its sole discretion.

 

14.           Conduct of V-One’s Business Prior to Closing.  From the date
hereof through the closing of the Sale Transaction, V-One shall, subject to any
order of the Bankruptcy Court, as respects its business (a) comply with the
terms and conditions of the Bankruptcy Code and all other applicable laws; (b)
maintain its assets in good operating condition and repair; (c) not sell,
transfer, or otherwise dispose of or encumber any of its assets, except for
sales of Software in the ordinary course of business; (d) not enter into any
transaction with any affiliate of V-One; (e) not commit or enter into any
agreement to do any of the foregoing, save, in all cases, with the prior written
consent of Proginet; (f) maintain the value of its business; and (g) contest any
suit, action or other proceeding that seeks to restrain or prohibit the
consummation of the transactions contemplated by this Agreement.

 

Consideration

 

15.           Purchase Price: For the purchase of assets, assumption of certain
liabilities, and other considerations provided for herein, Proginet agrees to
pay V-One’s estate as follows in connection with the closing of the Sale
Transaction:

 

Fixed Compensation

 

The amounts to be used in the calculations below are based exclusively on the
V-One financial statements for the fiscal year ended December 31, 2004.  The
total purchase price is calculated by taking the sum of a and b less c, as
follows:

 

a.             The amount equal to 1.2 times the Annual Support (Maintenance)
revenue of $1,589,000.  This amount is the current book of business, with NO
cancellations. Also, any pre-paid or multiyear agreements must be adjusted to an
annual number.

 

b.             The amount equal to 1.5 times the Software Sales and net Hardware
Sales projected for the next 12 calendar months, which equals $300,000.

 

c.             The amount equal to the sum of reseller fees, OEM fees, and cost
of goods sold will be subtracted from the total.

 

d.             The above calculations result in a purchase price of $2.050
million.

 

16.                                 Adjusted Purchase Price:  will be calculated
to reduce the Purchase Price calculation by any liabilities that Proginet
assumes including but not limited to Critical Vendor debt, Deferred Maintenance
fees, fees prepaid from customers for advance payment etc.  Such reductions
amount to $950,000.  In addition, the costs of the auditors referenced in
Section 33 below and the remaining amounts due under the Pre-Petition Loan will
also result in a reduction of the Purchase Price.

 

4

--------------------------------------------------------------------------------


 

17.                                 Payment Terms: Proginet will make payment to
V-One of the Adjusted Purchase Price as follows:

 

a.                                       Proginet shall, if approved by the
Bankruptcy Court, provide DIP Financing on a revolving credit basis in an amount
equal up to $487,000, to be made available as provided below.  Such loan shall
bear interest payable at the rate of 8% per annum, payable monthly on the
outstanding balance from time to time.

 

b.                                       Initial Advance: Upon approval of the
Interim Financing Order by the Bankruptcy Court, Proginet will make an initial
advance up to $162,000 to V-One solely to pay the items set forth in Schedule M.

 

c.                                       Subsequent Advances: Proginet will
thereafter advance to V-One, as requested in writing by V-One from time to time
not less than two business days prior to the requested advance, the amounts
shown in Schedule N, solely for
V-One to pay agreed upon budgeted cash flow needs.

 

All such advances shall be due and payable no later than June 30, 2005.

 

The sum of these payments will constitute the total of the short-term loan made
to V-One, and will not (except at the absolute discretion of Proginet) exceed
$487,000.

 

Upon approval by the Bankruptcy Court of the Sale Transaction, Proginet will
complete the purchase of the assets of V-One with the granting of a note payable
18 months from the closing date, for the amount equal to the purchase price
defined in paragraph 15(A)(d) herein, and reduced by the amounts specified in
paragraphs 15 and 16 herein and further reduced by the amount of the DIP
Financing and the Pre-Petition Loan; provided, however, that the parties shall
reconcile the calculations of the amounts determined under Paragraph 15(a)
through (c) above against such amounts as calculated as of the closing date of
the Sale Transaction within 60 days of the closing of the Sale Transaction, with
any reduction represented thereby being applied as an offset against such note. 
Such note will bear interest at the rate of 8% per annum.  Proginet reserves the
right to settle such note for cash at the 18 month anniversary or, subject to
applicable law, provide an equal value in shares of Proginet stock, at the
20-day average closing price prior to such 18 month anniversary date.

 

18.           Sales, Use and Transfer Taxes.  V-One shall pay all sales, use,
transfer, and documentary taxes payable in connection with the transactions
contemplated by this Agreement.  V-One and Proginet will cooperate to minimize
any such taxes and V-One will ensure that the Approval Order will contain a
provision that its sale, transfer, assignment, and conveyance of the assets to
Proginet in the Sale Transaction shall be entitled to the protections afforded
under Section 1146(c) of the Bankruptcy Code.

Notwithstanding the foregoing, the parties shall not take any actions that will
interfere with the value of the assets or Proginet’s title thereto.

 

5

--------------------------------------------------------------------------------


 

Other Terms

 

19.           Equipment/Software Usage: Proginet will not assume existing
lease(s) for equipment or software obligations, unless the specific leased item
is in Proginet’s view required for it to conduct business.

 

20.           Press Releases: V-One and Proginet will jointly issue a press
release, agreeable to both parties, announcing the signing of this Agreement, to
assure compliance with all regulations.

 

21.           Documentation: V-One agrees to provide Proginet with all
documentation, collateral material, and appropriate records related to the
“Software” in its possession.

 

22.           Customer Relations: V-One and Proginet agree to work together to
effectively manage customer relationships and prospects to reasonably assure a
high level of comfort and satisfaction for the customers.

 

23.           Tech Support Database: V-One will provide access to the
information and detailed reports from the V-One Test Director 7.2 and TPR system
problem database as often as requested to Proginet prior to the closing of the
Sale Transaction. V-One will use its best efforts to provide machine-readable
copies of its current problem database to Proginet, during the period through
the closing of the Sale Transaction, in a format which can be loaded into
Proginet’s CRM system.

 

24.           Product Test Suites: V-One agrees to provide all software test
cases and automated testing programs to Proginet.

 

25.           Development History Summary: V-One will provide the development
history summary to Proginet, which would include all current and former versions
of the products currently supported. V-One’s policy requires support for the
current release and two revisions back. Archive releases, to the extent
available, will be provided to Proginet.

 

26.           Schedules: The following schedules have been produced by V-One and
delivered to Proginet and are incorporated herein:

 

Schedule A

- List of Customers and Software License

Schedule B

- Software to be Acquired

Schedule C

- Standard Software License Agreement

Schedule D

-Third Party Agreement(s)

Schedule E

- Accounts Prospects List

Schedule F

- List of Staff to be Considered

Schedule G

- Annual Maintenance Revenues

Schedule H

- Software Revenues (past 12 months)

Schedule I

- OEM Revenues

Schedule J

- List of Patents and Trademarks

Schedule K

- Exceptions to Ownership of Software

 

6

--------------------------------------------------------------------------------


 

Schedule L

- Outstanding Commitments of V-ONE

Schedule M

- Key Creditors to be Paid

Schedule N

- Monthly Cash Amounts Projected

 

27.           DIP Financing:  The DIP Financing shall be upon the terms and
conditions set forth in the Interim Financing Order attached hereto and such
other terms and conditions set forth herein and shall be secured by a first
priority lien on, among other things, the source and object code and all patents
and trademarks, copyrights, domain names, customer list, customer contracts, and
proceeds thereof of V-One and a super-priority administrative claim pursuant to
Sections 503(b)and 507(a)(1) of the Bankruptcy Code.  The DIP Financing loan
shall be up to the sum of $487,000 (unless Proginet agrees in its sole
discretion to a greater amount) and may only be used for budgeted items agreed
to by Proginet.  Such loan shall be on a revolving credit basis and bear
interest at 8% per annum and be due and payable in full upon the earlier of (a)
June 30, 2005, (b) an event of default (including a Break-Up), or (c) the
closing of the Sale Transaction.  The outstanding amount of such loan at such
closing shall be deducted from any determined purchase price.

 

28.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal substantive laws of the State of New York,
without regard to the rules of conflict of laws of the State of New York or any
other jurisdiction.

 

29.           Conditions to Transactions:  The obligations of Proginet to (i)
purchase the assets of V-One and assume the liabilities in the Sale Transaction
and contemplated herein or (ii) provide any DIP Financing as set forth herein,
shall be subject to satisfaction of each of the following conditions (or waived
by Proginet in its sole discretion) as of (i) the date of each advance of a loan
under the DIP Financing and (ii) the closing of the Sale Transaction.

 

(a)                                  The Bankruptcy Court shall have entered an
Order, in form and substance acceptable to Proginet, approving bidding
procedures and the Buyer Protections, and scheduling a hearing to consider the
sale of V-One’s assets on or before March 25, 2005;

 

(b)                                 V-One and Proginet shall enter into an Asset
Purchase Agreement containing usual and customary terms and conditions,
covenants, representations and warranties, and releases in form and substance
acceptable to Proginet on or before March 20, 2005 unless Proginet concludes
that no agreement in addition to this Agreement is required;

 

(c)                                  The Bankruptcy Court shall have entered an
Order, in form and substance acceptable to Proginet, approving the sale of
V-One’s assets to Proginet on or before May 25, 2005

 

(d)                                 The Bankruptcy Court shall have entered the
Interim Financing Order on or before March 15, 2005 and the Final Financing
Order on or before April 5, 2005;

 

7

--------------------------------------------------------------------------------


 

(e)                                  All pleadings to be filed with the
Bankruptcy Court by V-One relating to DIP Financing and the sale of V-One’s
assets, shall be sent to Proginet prior to filing for review and shall be in
form and substance acceptable to Proginet;

 

(f)                                    Not later than Tuesday of each week,
V-One shall furnish Proginet as of Friday of the prior week weekly performance
information;

 

(g)                                 No event shall have occurred and be
continuing which constitutes or would constitute a default of any provision of
this Agreement or any Order entered by the Bankruptcy Court or an Event of
Default (as defined below);

 

(h)                                 An Order of the Bankruptcy Court providing
that Proginet is not obligated to pay Ehrenkrantz, King & Nussbaum any finding,
brokerage, financial advisory, or other fee from Proginet in connection with the
transactions contemplated hereby; and

 

(i)                                     With respect to Proginet’s purchase of
assets, the delivery of updates to Schedules A-N and updated financial
statements of V-One.

 

30.                                 Events of Default:  The occurrence of any
one or more of the following events shall constitute an “Event of Default” under
this Agreement:

 

(a)                                  A default by V-One under any of its
material contracts other than the type of default contemplated in Section
365 (e)(1) of the Bankruptcy Code;

 

(b)                                 Receivable collections by V-One for any
given month are materially less than its projections as set forth on Schedule N;

 

(c)                                  V-One’s expenses for any given month are
materially greater than its projections as set forth on Schedule N;

 

(d)                                 Assets of V-One [with a fair market value in
excess of $100,000] are attached, seized, levied upon, or subjected to a writ of
distress warrant, or come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors other than the commencement
of the Bankruptcy Case;

 

(e)                                  The sale, transfer, or disposition of any
assets of V-One, except for sales of Software and Hardware in the ordinary
course of business;

 

(f)                                    The granting of any lien, security
interest, or encumbrances on any asset of V-One that is pari passu or superior
to the liens, security interest and encumbrances granted to Proginet in the DIP
Financing or the Pre-Petition Loan;

 

(g)                                 Any of the Conditions to Transactions in
Paragraph 29 of this Agreement have not or cannot or are not satisfied (or
waived by Proginet);

 

(h)                                 Any representation or warranty contained
herein or in any other agreement, statement or report delivered to Proginet is
untrue or incorrect in material respect;

 

8

--------------------------------------------------------------------------------


 

(i)                                     The appointment of a trustee or an
examiner with expanded powers in V-One’s Chapter 11 bankruptcy case;

 

(j)                                     Entry of an order converting V-One’s
bankruptcy case to a case under Chapter 7 of the Bankruptcy Code or dismissing
the case;

 

(k)                                  Cessation of all or a material part of
V-One’s business operations other than as a result of a sale to Proginet;

 

(l)                                     Entry of an order granting relief from
the automatic stay to any entity other than Proginet to permit foreclosure on
any material asset of V-One;

 

(m)                               Any event other than those otherwise specified
in this Paragraph 30 shall have occurred which could reasonably be expected to
have a material adverse effect on the business, financial condition, operations,
or prospects of V-One;

 

(n)                                 With respect to the Sale Transaction, such
additional Events of Default as are customary in a transaction of this nature as
set forth in a definitive Asset Purchase Agreement, unless Proginet in its
discretion determines that no additional Asset Purchase Agreement is required.

 

31.           Proginet’s Right Upon an Event of Default:

 

If an Event of Default occurs (which has not been cured within two (2) business
days of notice to V-One), Proginet shall have the following rights in its sole
discretion:

 

(i)                                     Immediately cease any further DIP
Financing;

 

(ii)                                  Elect not to proceed with Sale Transaction
contemplated in this agreement; and

 

(iii)          Terminate this Agreement.

 

32.           Representations and Warranties:  V-One represents and warrants to
Proginet:

 

(a)                                  All of the information contained in this
Agreement, including, without limitation, the attached Schedules (including
Schedules A-N) is true and correct, to the best of V-One’s knowledge and belief
in all respects;

 

(b)                                 There are no existing perfected liens on any
of V-One’s assets, except, those specifically provided to Proginet and those
securing the Pre-Petition Loan;

 

(c)                                  No default has occurred, to the best of
V-One’s knowledge and belief under this Agreement or any other material
agreements of V-One.

 

9

--------------------------------------------------------------------------------


 

33.           Due Diligence and Other Conditions:  Proginet’s obligation to
consummate the Sale Transaction contemplated herein is subject to (a) approval
of Proginet’s Board of Directors, (b) the satisfactory completion of due
diligence by Proginet, (c) approval by Proginet’s lender, (d) the execution of
appropriate documentation acceptable to Proginet, (e) V-One obtaining all
necessary consents and approvals, and (f) V-One providing Proginet with audited
financial statements for the three years ended December 31, 2004, 2003, and
2002, and the consent of V-One’s auditors to the inclusion of such financial
statements and its reports in any SEC filings required to be made by Proginet. 
The fees and expenses of such auditors will be paid by Proginet and will reduce
the Purchase Price to be paid by Proginet as set forth in Section 16 above.

 

 

PROGINET CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

V-ONE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------